DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant's amendment filed on November 24, 2020 was received. Claims 1, 5, 13 and 16 were amended. No claim was canceled. No claim was added.
The text of those sections of Title 35. U.S.C. code not included in this action can be found in the prior Office Action Issued June 24, 2020. 

Claim Rejections - 35 USC § 112
The claim rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claim 17 is withdrawn, because the claim has been amended. 

Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as being unpatentable over Klueppel (US6265075) in view of Sharma1 (US20170159184) on claims 1-4 and 8-12 are withdrawn, because the claims have been amended. 
The claim rejections under 35 U.S.C. 103 as being unpatentable over Klueppel (US6265075) in view of Sharma1 (US20170159184) and Sharma2 (US20140083748) on claims 5-7 are withdrawn, because the claims have been amended. 

Claims 1-4, 8-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Klueppel (US6265075) in view of Sharma1 (US20170159184) and Piano (US20110236565).

Klueppel does not explicitly teach to deposit a second catalyst layer comprising a second catalyst material onto the first dielectric material and the first electroless metal. However, Piano teaches a method of electroless plating palladium (abstract), and 
Klueppel in view of Piano does not explicitly teaches the first catalyst layer has an average thickness of less than 50 nanometers. However, Sharma1 teaches a method of electroless plating metal such as copper or nickel (abstract, paragraphs 0049), and discloses a palladium catalyst layer is forming on the surface of the substrate prior to the electroless plating (paragraphs 0044-0045). Sharma1 teaches the average thickness of the palladium catalyst layer is preferred to be less than 20 atoms (paragraph 0045), wherein the palladium has an atomic radium of 169pm (atomic diameter is 338pm), thus, Sharma1 teaches the thickness of the palladium catalyst layer is less than 6.76nanometers (338pm times 20), which is inside the claimed range. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the palladium catalyst layer (both first and second catalyst layer) with the thickness of less than 6.76nanometers as suggested by Sharma1 in the method of patterning of a metal deposited by electroless plating in a multi layered circuitry as disclosed by Klueppel in view of Piano because Sharma1 teaches such thickness is thin enough not to substantially change the flexibility or the thickness of the substrate material (paragraph 0045). 
Regarding claim 2, Klueppel teaches the substrate plastic and resin (column 3 lines 1-25).
Regarding claim 3, Klueppel teaches the substrate comprises printed wire board (column 1 lines 55-60, column 2 lines 3-10). 

Regarding claim 8, Sharma1 teaches the average thickness of the palladium catalyst layer is preferred to be less than 20 atoms (paragraph 0045), wherein the palladium has an atomic radium of 169pm (atomic diameter is 338pm), thus, Sharma1 teaches the thickness of the palladium catalyst layer is less than 6.76nanometers (338pm times 20), which is inside the claimed range.
Regarding claim 9, Sharma1 teaches the average thickness of the palladium catalyst layer is preferred to be less than 20 atoms (paragraph 0045), wherein the palladium has an atomic radium of 169pm (atomic diameter is 338pm), thus, Sharma1 teaches the thickness of the palladium catalyst layer is less than 6.76nanometers (338pm times 20), which is inside the claimed range.
Regarding claim 10, Klueppel teaches the first dielectric material is epoxy resin (column 5 line 65 to column 6 line 11).
Regarding claim 11, Klueppel teaches the first dielectric material is photosensitive (column 5 line 65 to column 6 line 11).
Regarding claim 12, Klueppel teaches the first electroless metal is nickel and copper (column 6 lines 35-45, column 7 lines 5-10, and column 2 lines 38-45).
Regarding claim 13, Klueppel teaches after forming the electroless copper layer on the electroless nickel layer, a second photoimageable dielectric layer is applied on the selected copper line while leaving others uncoated for further metallization using gold or palladium plating (column 8 lines 40-50, column 8 line 67 to column 9 line 5) (depositing a second dielectric material over the first electroless plating layer, masking a 
Regarding claim 14, Piano teaches the second catalyst material is palladium (paragraph 0031). 

Regarding claim 17, Klueppel teaches the first and second negative pattern is formed by selectively expose to desire pattern and imaged by light source (photolithography) (column 6 lines 20-35).

Claims 5-7  and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Klueppel (US6265075) in view of Sharma1 (US20170159184) and Piano (US20110236565) as applied to claims 1-4, 8-15 and 17 above, and further in view of Sharma2 (US20140083748). 
Regarding claim 5, Klueppel in view of Sharma1 and Piano teaches all limitation of these claims, except the first and second catalyst material is deposited as a first catalyst precursor over the substrate and then are active to an almost zero valent metal. However, Sharma2 teaches a method of forming conducive lines on a substrate by electroless plating (abstract, paragraph 0019). Sharma2 teaches a catalyst layer is formed before the electroless plating by depositing a catalyst precursor solution on the substrate to form the approximately zero valance active palladium (paragraphs 0019 and 0021). Since both first and second catalyst are palladium as taught by Klueppel and Piano,  it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to active palladium for both first and second catalyst that has approximately a zero valance as the catalyst as suggested by Sharma2 in the method of patterning of a metal deposited by electroless plating in a multi layered circuitry as disclosed by Klueppel in view of Sharma1 and Piano because Sharma2 
Regarding claims 6-7, Sharma2 teaches the first and second catalyst precursor comprises palladium carboxylate (an organo-metal) (paragraph 0023). 
Regarding claim 16, Klueppel teaches the second electroless metal is palladium (column 8 line 65 to column 9 line 5). Sharma2 teaches a catalyst layer is formed before the electroless plating by depositing a catalyst precursor solution on the substrate to form the approximately zero valance active palladium (paragraphs 0019 and 0021). Since both first and second catalyst are palladium as taught by Klueppel and Piano,  it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to active palladium for both first and second catalyst that has approximately a zero valance as the catalyst as suggested by Sharma2 in the method of patterning of a metal deposited by electroless plating in a multi layered circuitry as disclosed by Klueppel in view of Sharma1 and Piano because Sharma2 teaches the active palladium works well with many substrates and surfaces, and can strongly anchored to the underling substrate an to the metal deposited on it (paragraph 0019). 

Response to Arguments
Applicant's arguments filed November 24, 2020 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are:
The combined references do not make obvious of the new and amended features of claims 1, 5, 13 and 16.
Sharma2 at [0020] notes Pd does not bind well to a surface at sub 50nm thickness with approximately zero valance. 
Klueppel teaches against coating adjacent metal surfaces or layers with dielectric, as electrical leakage can occur between lines. 

In response to Applicant’s arguments, please consider the following comments:
As discussed above, Klueppel teaches all the claimed features, including the depositing a second dielectric material over the first electroless metal, masking a second negative pattern onto the second catalyst layer using the second dielectric material and depositing a second electroless metal (palladium) onto a non-masked portion of the second catalyst layer. Piano teaches to form the second catalyst layer on the copper first electroless metal for palladium electroless plating with the motivation of such palladium electroless plating method provide a more stable palladium plating bath in which the precipitation of reduced palladium is substantially prevented and yields a substantially pure palladium deposit ono the surface of the substrate (paragraph 0007). And Sharma1 teaches the thickness of the catalyst layers with the motivation. Therefore, the combination of the Klueppel, Piano and Sharma1 teaches all the limitation of claims 1 and 13. Sharma2 teaches the benefit of first and second catalyst material are deposited as catalyst precursor over the substrate and then are active to an almost zero valence metal which are the limitations of claims 5 and 16. Applicant has 
Sharma2 paragraph [0020] does not disclose anything about Pd does not bind well to a surface at sub 50nm thickness with approximately zero valance. There is also no discussion in Sharma2 about the relationship between the thickness and the Pd binding strength. 
It is unclear how does such teaching in Klueppel contradicts with the claim features, as Klueppel is directed to the pattern of the metal layers itself in such statement, but the claim does not include any limitation or dimension of the pattern. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/N.V.L/Examiner, Art Unit 1717                                                                                                                                                                                                        
/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717